October 29, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      CYNTHIA STERNBERG, Appellant

NO. 14-15-00191-CV                          V.

     LYDIA MARRERO LANGSTON TRUST, KATHERINE LANGSTON
     STOETZEL, JAMES WRIGHT LANGSTON, JR., KENNETH LOUIS
      LANGSTON, AND DR. JAMES WRIGHT LANGSTON, Appellee
                 ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on January 9, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Cynthia Sternberg.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.